Citation Nr: 1424045	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  13-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a prostate biopsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1949 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claim.

In April 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  Both prior to and following the April 2014 hearing, the Veteran submitted additional evidence directly to the Board.  He also submitted written waivers of local consideration of this evidence; the waivers are contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has asserted entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a prostate biopsy.  After considering the matter on appeal, the Board finds that this claim must be remanded for additional development.

With respect to the Veteran's claim under 38 U.S.C.A. § 1151, he contends that he is entitled to compensation for residuals, including fecal incontinence, of a February 2007 prostate biopsy performed at the VA medical center (VAMC) in Newington, Connecticut.  See, e.g., the April 2014 Board hearing transcript.
A review of the Veteran's claims file reflects that a transrectal prostate biopsy was performed at the Newington VAMC in February 2007.  VA treatment records dated in November 2007 document the Veteran's complaints of leakage of stools after bowel movements.  He reported that he had no history of gastrointestinal problems until a January 2007 colonoscopy and February 2007 transrectal prostate biopsy.  He stated that "[e]ver since then, his bowel movements have changed from once daily to two to three bowel movements per day and has stool leaks after every bowel movement, and occasionally in between."  See the VA treatment record dated November 2007.  Continuing complaints of fecal incontinence were documented in July 2008; at which time it was noted that the "fecal spotting after bowel movements [is] likely from hemorrhoids/decreased tone of anal sphincter."

The Veteran was afforded a VA examination in March 2013, at which time the examining nurse practitioner indicated that "[t]he etiology of patient's fecal incontinence is unclear, but according to G.I. clinic may be related to small hemorrhoids that impair his sphincter from closing after a bowel movement."

In support of his claim, the Veteran submitted two letters from his treating physician, Dr. C.  Most recently, in a March 2014 letter, Dr. C. noted that the Veteran "has been significantly disabled due to uncontrollable fecal incontinence.  This all began shortly after a prostatic procedure performed at the VA in January 2009."  (The Board notes that the date of the prostate biopsy indicated by Dr. C. is incorrect).  She continued, "[t]he procedure was performed with a rectal transducer that due to its diameter can stretch and tear the muscles of control rendering an individual incontinent of bowel/feces."

There is conflicting medical opinion concerning whether the Veteran suffers from an additional disability that is a result of his February 2007 prostate biopsy at the Newington VAMC.  The Board concludes that a medical opinion is needed to fully and fairly evaluate the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 residuals of a prostate biopsy.  38 U.S.C.A. § 5103A (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013) Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should refer the VA claims file to an appropriately qualified physician.  The examiner is requested to review the claims file in its entirety including all VA and private treatment records, as well as, the June 2012 and March 2014 letters from Dr. C.  The examiner should then provide a diagnosis as to any residual disability from which the Veteran currently suffers as a result of the February 2007 prostate biopsy.  (If consultation with any other specialist is necessary, such should be undertaken and such findings included in the examiner's final report.  Any examination by another specialist as deemed necessary should be conducted.)

If the Veteran is found to experience a disability beyond what he had prior to February 2007, the examiner must provide a well-reasoned opinion as to whether the transrectal prostate biopsy in February 2007 caused the additional disability(ies).  If such causation is found, the examiner must also provide an opinion as to whether any such disability was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  The examiner should also provide an opinion as to whether the disability was directly due to an event not reasonably foreseeable.

The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.  The examiner must specifically address the Veteran's contentions relating his current fecal incontinence to the February 2007 prostate biopsy, to include the March 2014 contention by Dr. C. that the transrectal prostate biopsy may cause fecal incontinence as a result of the diameter of the rectal transducer that can stretch and tear the muscles of control rendering an individual incontinent of bowel/feces.  A detailed explanation for all conclusions reached by the examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

Thorough rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2.  After undertaking any other development deemed appropriate, the issue on appeal must be readjudicated.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

